Title: George Joy to James Madison, 31 March 1835
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    12 Paper Buildings,
                        Temple
                                
                                
                            
                         London31st March 1835.
                        
                         
                        In my Letter of the 4th Inst. there is an Error in transcribing from the shorthand draft: for "disparage" in
                            the 2nd paragraph the Copyist has written "discourage". I may add that I see nothing yet to change my opinion on the
                            Subject referred to, nor in what I apprehended would be the course of the discussions on the question between the U. S.
                            and the french: tho’ I do not perceive in the preliminary debate in the Chamber, as given in the Times of this day, that
                            the opposition have as yet "seized on" the Letter of Mr. Rives as a vulnerable point.
                        The motion of Lord John Russell, in part debated last night, (and the Debate on which I have not read,) is,
                            in my estimation, only a half measure to try the Strength of Parties. Should it succeed in the Commons it will be lost in
                            the Lords; where, tho’ partial measures of relief to dissenters may be eked out occasionally, their perfect emancipation
                            will always be opposed while the Bishops have a Seat there. There can be no such thing as religious liberty where any one Church has any secular advantage over any other.
                        All that I have yet done on the Subject of impressment, since I wrote you will be found in the Letters to Sir
                            James Graham of which I enclose Copies. An effort will be made to get rid of it altogether; but I apprehend his intention
                            is to suffer the practise to continue with modifications, on particular occasions, until he can make sure of the requisite
                            number by his plan of Registration. Always very truly & faithfully Yours
                        
                        
                            
                                G. Joy.
                            
                        
                    